Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 1 of 6. PageID #: 250




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 United States of America,                     )       CASE NO. 1:18 CR 450
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                vs.                            )
                                               )
 Shane Caraballo,                              )       Memorandum of Opinion and Order
                                               )
                        Defendant.             )



       Introduction

       This matter is before the Court upon defendant Shane Caraballo’s Motion to Vacate, Set

Aside, or Correct Sentence under § 2255 (Doc. 36). For the following reasons, the motion is

DENIED.

       Facts

       On August 14, 2018, defendant was indicted with one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g), and one count of possession with intent to

distribute a controlled substance. On January 10, 2019, defendant plead guilty to the two-count



                                                   1
Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 2 of 6. PageID #: 251




indictment pursuant to a plea agreement. He was sentenced on April 17, 2019, to a term of

imprisonment of 46 months and three years of supervised release. Defendant did not file a direct

appeal.

          This matter is now before the Court upon defendant’s Motion to Vacate, Set Aside, or

Correct Sentence under § 2255.

          Standard of Review

          28 U.S.C. §2255 provides a prisoner in federal custody a remedy to collaterally attack his

sentence on the ground that it was imposed in violation of the Constitution or laws of the United

States. A prisoner may move to vacate, set aside, or correct his sentence upon the basis “the

sentence was imposed in violation of the Constitution or the laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. §2255. To

warrant relief under the statute because of constitutional error, the error must be one of

constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Humphress v. United States, 398

F.3d 855, 858 (6th Cir. 2005).

          Discussion

          Defendant presents four claims for relief. Ground One asserts that defendant’s conviction

is invalid under Rehaif v. United States, 139 S.Ct. 2191 (2019), because he lacked knowledge of

his prohibited status. Ground Two argues that the plea is invalid under Rehaif. Ground Three

asserts that the indictment is invalid under Rehaif. Ground Four asserts ineffective assistance of

counsel given that counsel did not inform defendant of the four elements necessary to prove illegal


                                                   2
Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 3 of 6. PageID #: 252




possession of ammunition. Defendant maintains that he had questioned how he could be charged

with something he had purchased legally, which he asserts pertains to the knowledge element.

        Plaintiff argues that the Court should deny defendant’s motion because his claims are

procedurally defaulted and fail on the merits.

        For the following reasons, the Court finds that the motion is time-barred and, alternatively,

fails to warrant the relief sought.

        The AEDPA establishes a one-year limitations period in which a federal prisoner may file a

habeas corpus petition. That period runs from one of four specified dates:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by
        governmental action in violation of the Constitution or laws of the United
        States is removed, if the movant was prevented from making a motion by
        such governmental action;

        (3) the date on which the right asserted was initially recognized by the
        Supreme Court, if that right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could
        have been discovered through the exercise of due diligence.


28 U.S.C. § 2255(f)(1)-(4).

        The Court finds that defendant’s motion is untimely under 28 U.S.C. § 2255(f)(1).

Generally, a conviction becomes final upon conclusion of direct review. See Sanchez Castellano

v. United States, 358 F.3d 424, 426 (6th Cir. 2004) (citing United States v. Cottage, 307 F.3d

494, 498 (6th Cir. 2002)). However, where the defendant “does not appeal to the court of

appeals, the judgment becomes final upon the expiration of the period in which the defendant



                                                  3
Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 4 of 6. PageID #: 253




could have appealed to the court of appeals, even when no notice of appeal was filed.” Johnson

v. U.S., 457 Fed. App’x 462, 465 (6th Cir. 2012) (citations omitted). Relevant herein, that period

was 14 days after the entry of the April 17, 2019 judgment, or May 1, 2019. See Fed. R. App. P.

4(b)(1). Defendant then had one year, or until May 1, 2020, to file his § 2255 motion. Defendant

did not file his motion until June 3, 2020. Accordingly, it is untimely.

       As stated earlier, defendant’s grounds for relief are based on the Supreme Court case of

United States v. Rehaif, 139 S. Ct. 2191 (2019). Rehaif was decided on June 21, 2019, and held

that, to obtain a conviction under § 922(g), the government must prove that the defendant “knew

he belonged to the relevant category of persons barred from possessing a firearm.” Plaintiff states

in a footnote that Rahaif applies retroactively to initial § 2255 petitions on collateral review. This

Court disagrees as previously acknowledged:

       Upon review, the Court finds that the time frame set forth under 28 U.S.C. § 2255(f)(3) is
       inapplicable to defendant’s motion. The Sixth Circuit has held that the “rule stated in
       Rehaif is a matter of statutory interpretation, not a new rule of constitutional law.”
       Kitwana Khamisi v. United States, 800 Fed. App’x 344, 349 (6th Cir. 2020) (internal
       quotations omitted). Courts throughout this circuit have recognized that Rehaif does not
       apply retroactively to cases on collateral review. See Wright v. United States, 2020 WL
       718237, *2 (W.D. Tenn. 2020); United States v. Mock, 2019 WL 6324625, *6-7 (S.D.
       Ohio 2019); United States v. May, 2019 WL 6310195, *2 (S.D. Ohio 2019); Moore v.
       United States, 2019 WL 4394755, *2 (W.D. Tenn. 2019); Abernathy v. United States,
       2019 WL 5268546, *5 n. 3 (E.D. Tenn. 2019); Swindle v. United States, 2020 WL
       3167012, *1 (W.D. Mich. 2020). Additionally, circuit courts of appeal have determined
       the same. See In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (“Rehaif did not
       announce a new rule of constitutional law made retroactive to cases on collateral
       review.”); In re Sampson, 954 F.3d 159, 161(3rd Cir. 2020) (“Rehaif did not state a rule
       of constitutional law at all.”)

United States v. Saunders, 2020 WL 3447819 (N.D. Ohio June 23, 2020). Since that decision,

other courts in this circuit have likewise decided that Rehaif does not apply retroactively to cases

on collateral review. See, e.g., United States v. Whitmire, 2020 WL 4039001 (S.D.Ohio July 17,


                                                  4
Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 5 of 6. PageID #: 254




2020); United States v. Goodjohn, 2020 WL 3642684 (S.D.Ohio July 6, 2020); United States v.

Clay, 2020 WL 4005647 (E.D.Ky. June 26, 2020). Accordingly, because Rehaif does not apply

retroactively to cases on collateral review, the time frame set forth under 28 U.S.C. § 2255(f)(3)

does not apply to defendant’s motion.

       Even if the motion is considered timely, it does not warrant relief. Because defendant did

not file a direct appeal, his claims are procedurally defaulted unless he can show cause and

prejudice, or that he is actually innocent. The motion states that the claims were not raised below

because Rehaif had not yet been decided. Courts, however, have not allowed the issue to be

raised on collateral review even though it was not available at the time of plea and sentencing.

Furthermore, the claims fail on the merits.

       Ground One asserts that defendant lacked knowledge of his prohibited status. But, even if

Rehaif applied, the government points out that at the time defendant possessed the ammunition in

this case, he had previously served more than one year in prison on two separate occasions.

Ground Two asserts that the plea is invalid given that defendant was not advised of all the

essential elements of the offense in light of Rehaif. However, given that Rahaif was not decided

until months after the plea, defendant was properly advised of the elements that existed at the time

of his plea. Likewise, the assertion in Ground Three that the indictment is invalid under Rehaif

fails for the same reason. Ground Four asserts ineffective assistance of counsel given that counsel

did not inform defendant of the four elements necessary to prove illegal possession of

ammunition. Defendant maintains that he had questioned how he could be charged with

something he had purchased legally, which he asserts pertains to the knowledge element. Again,

because Rehaif was not decided at the time of the plea, counsel could not have been ineffective


                                                 5
Case: 1:18-cr-00450-PAG Doc #: 40 Filed: 07/31/20 6 of 6. PageID #: 255
